Exhibit 10.3

 

Execution Version

 

A complete version of this Exhibit has been filed separately with the Securities
and Exchange Commission pursuant to an application requesting confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Act of 1934,
as amended. Certain confidential portions of this Exhibit were omitted and
replaced with double asterisks ([**]).

 

THIRD AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT

 

THIS THIRD  AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT (the
“Third Amendment”) is entered into effective as of March 20, 2018,  (the
“Third Amendment Effective Date”) between AMYLIN PHARMACEUTICALS,  LLC, a
Delaware limited liability corporation having a principal place of business at
9360 Towne Centre Drive, San Diego, CA 92121 (“Amylin”), and ALKERMES
PHARMA IRELAND LIMITED, a private limited company incorporated in Ireland
(registered number 448848) having a registered address at Connaught House, 1
Burlington Road,  Dublin 4, Ireland (“APIL”) who is the successor-in-interest to
ALKERMES CONTROLLED THERAPEUTICS INC.  II (“ACTII”). Amylin and APIL are
referred to herein collectively as “Parties” and individually as a “Party”.

 

WHEREAS, APIL and Amylin are parties to that certain Development and License
Agreement dated May 15, 2000, as amended on October 24, 2005 and July 17, 2006
(the “Agreement”); and

 

WHEREAS, APIL and Amylin are also parties to a Technology Transfer and
Construction Management Agreement dated October 24, 2005, as amended (the “Tech
Transfer Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement as set forth in this
Third Amendment.

 

NOW, THEREFORE, in consideration of the premises and covenants herein contained,
the Parties, intending to be legally bound, hereby agree as follows: 

 

1.        Definitions.

 

1.1       All capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Agreement or the Tech Transfer Agreement, as
applicable.

 

1.2       Section 1.4 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“1.4       “Affiliates” means any entity controlled by, controlling or under
common control of any entity.  For purposes of this Section 1.4, the term “under
common control” means the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management of policies of such entity,
whether through the ownership of voting securities, by contract, or otherwise. 
For clarity, unless otherwise expressly provided to the contrary herein,
AstraZeneca Pharmaceuticals LP and AstraZeneca UK Limited shall be deemed to be
Affiliates of Amylin for purposes of this Agreement from and after February 1,
2014.”

 





--------------------------------------------------------------------------------

 



1.3       Section 1.5 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“1.5   “Amylin Patents and Proprietary Information” means (i) the patents and
patent applications necessary or useful in the development of a product in the
Field under this Agreement, initially AC2993, together with any patents
resulting therefrom, including divisionals, continuations,
continuations-in-part, continued prosecution applications, reissues,
re-examinations, extensions of term, substitutions, revalidations, renewals,
supplemental protection certificates, registrations and confirmations thereof,
(ii) the proprietary information, including data, results, knowledge, materials,
compositions, formulas, specifications, designs, devices, methods, processes and
techniques, whether patentable or not, developed, conceived, discovered,
synthesized or acquired by or on behalf of Amylin, and/or its Affiliates,
necessary or useful in the development of a product in the Field under this
Agreement, initially AC2993, and (iii) the Suspension Patents.” 

 

1.4       Section 1.24 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“1.24   “Product” means any (a) Field Product the manufacture, use, sale, offer
for sale, or import of which but for the licenses granted in this Agreement,
would infringe a Valid Claim of any of the ACTII Patents or (b) Oil-Based
Product.”

 

1.5       Section 1 of the Agreement is hereby amended to include new Sections
1.47, 1.48, 1.49 and 1.50 as follows:

 

“1.47   “Amylin System Know-How” means any and all confidential information,
data or knowledge developed, conceived, discovered, synthesized or acquired, in
each case by or on behalf of Amylin involving any use of the System or any
System formulations, including, without limitation any know-how, trade secrets,
proprietary information, results, materials, compositions, formulas,
specifications, designs, devices, methods, processes or techniques, whether
patentable or not.  Amylin System Know-How does not include Suspension Patents.”

 

“1.48   “Oil-Based Product” means, except for Exenatide LAR and Four-Week
Exenatide LAR, any Field Product the manufacture, use, sale, offer for sale, or
import of which is covered by a Valid Claim of any of the Suspension Patents.”

 

“1.49   “Suspension Patents” means (i) the patent applications listed in Exhibit
A hereto, (ii) any patents resulting from the patent applications described in
clause (i) hereof, and (iii) any divisionals, continuations,
continuations-in-part, continued prosecution applications, reissues,
re-examinations, extensions of term, substitutions, revalidations, renewals,
supplemental protection certificates, registrations or confirmations to any one
of the foregoing patent applications and patents described in clauses (i)  and
(ii) hereof. The Suspension Patents shall be owned by Amylin.”

 

“1.50   “Unit” means one (1) week of therapy of any Product.  For example, a
formulation of the BYDUREON® Pen, which would be dispensed to fulfill a twenty
eight

2

 

--------------------------------------------------------------------------------

 



(28)-day supply, contains four (4) Dual Chamber Pens, and accordingly such
formulation represents four (4) Units for purposes of Section 3.5.”

 

2.        License Grants.

 

2.1       Section 2.1 of the Agreement is hereby amended to include subsection
(d)  as follows:

 

“(d)  Subject to the limitations, terms and conditions set forth in this
Agreement, Amylin hereby grants to ACTII an exclusive (even as to Amylin),
 worldwide, irrevocable, perpetual, royalty-free, fully paid-up,
sublicensable (through multiple tiers) license under the Suspension Patents and
Amylin System Know-How for all purposes outside the Field.”

 

3.        Payments to ACTII.

 

3.1       Section 3.4 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“3.4  Payment for Four-Week Exenatide LAR.  According to Section 6, Amylin shall
pay to ACTII a transfer price based on Net Sales of all Four-Week Exenatide LAR
manufactured by ACTII.  For all Four-Week Exenatide LAR that is not manufactured
by ACTII and is instead manufactured by a third party pursuant to Section 6.2
(“Failure to Supply”), below, Amylin shall pay to ACTII a royalty on Net Sales
at the rate of [**] percent ([**]%).  For all Four-Week Exenatide LAR that is
not manufactured by ACTII and is instead manufactured by a third party pursuant
to Section 6.3 (“Second Source”), below, Amylin shall pay to ACTII a royalty on
Net Sales at the rate of [**] percent ([**]%).  The royalty payable under this
Section 3.4 will be payable only once with respect to a particular sale of
Four-Week Exenatide LAR regardless of there being more than one Valid Claim of
an ACTII Patent and/or Suspension Patent applicable to such Product.”

 

3.2       Section 3.5 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“3.5  Royalties on Products Not Manufactured by ACTII. 

 

“(a)  Until December 31st of the tenth full calendar year following the year in
which the First Commercial Sale of Exenatide LAR occurs, Amylin shall pay to
ACTII a royalty on Net Sales of Exenatide LAR at the following rates: (i) eight
percent (8%) of Net Sales of the first 40,000,000 Units of Exenatide LAR sold or
commercially disposed of for value during any full calendar year, or portion
thereof, during such period and (ii) five and one-half percent (5.5%) of Net
Sales of the remaining Units of Exenatide LAR sold or commercially disposed of
for value during such full calendar year, or portion thereof, during such
period.

 

(b)  Until December 31st of the tenth full calendar year following the year in
which the First Commercial Sale of Exenatide LAR occurs, Amylin shall pay to
ACTII a royalty on Net Sales of Oil-Based Products at the following rates: (i)
eight percent (8%) of Net Sales

3

 

--------------------------------------------------------------------------------

 



of the first 40,000,000 Units of Oil-Based Products sold or commercially
disposed of for value during any full calendar year, or portion thereof, during
such period and (ii) five and one-half percent (5.5%) of Net Sales of the
remaining Units of Oil-Based Products sold or commercially disposed of for value
during such full calendar year, or portion thereof, during such period.  

 

(c)  Except as otherwise provided in this Agreement and after the periods
defined in Section 3.5 (a) – (b), Amylin shall pay to ACTII a royalty on Net
Sales of Products not manufactured by ACTII at the rate of five and one-half
percent (5.5%).

 

The royalties payable under Section 3.5 (a) – (c) will be payable only once with
respect to a particular sale of a Product regardless of there being more than
one Valid Claim of an ACTII Patent and/or Suspension Patent applicable to such
Product.”

 

3.3       Section 3.6(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(a)  [**]”

 

3.4       Section 3.6(d) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(d)  Termination of Obligation to Pay Royalties. 

 

(i) Notwithstanding anything in this Agreement to the contrary, Amylin’s
obligations to pay royalties on Net Sales of a Product (except for an Oil-Based
Product) shall cease on a country-by-country basis upon the later of (A) ten
(10) years from first commercial sale of Product (except for an Oil-Based
Product), and (B) the expiration or invalidation of the last Valid Claim of all
patents within the ACTII Patents covering Product in such country.

 

(ii) Notwithstanding anything in this Agreement to the contrary, Amylin’s
obligations to pay royalties on Net Sales of an Oil-Based Product shall cease on
a country-by-country basis upon ten (10) years from first commercial sale of
such Oil-Based Product in such country.”

 

4.        Term; Termination.

 

4.1       Section 9.1 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“9.1  Term; Expiration at Full Term.  This Agreement shall commence as of the
Effective Date hereof and, unless terminated in accordance with this Section 9,
will continue until the expiration of the last royalty payable by Amylin
pursuant to Section 3.6(d).  Upon expiration of this Agreement under this
Section 9.1, all license rights and covenants granted pursuant to this
Agreement, other than those granted pursuant to Sections 2.1(c) and 2.1(d),
shall become non-exclusive, worldwide, fully paid-up licenses.”

 

4.2       Section 9.2(c) of the Agreement is hereby amended and restated in its
entirety as follows:



4

 

--------------------------------------------------------------------------------

 



 

“(c)  Licenses Terminated.  Upon termination by Amylin under this Section 9.2,
all license rights and covenants granted under this Agreement, other than those
granted pursuant to Sections 2.1(c) and 2.1(d), shall automatically terminate
and revert in their entirety back to the granting party.”

 

4.3       Section 9.3 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“9.3  Breach.  Any material breach by either Party of its material obligations
contained in this Agreement shall entitle the other Party (the “Non-Defaulting
Party”) to give to the Party in default (the “Defaulting Party”) written notice
specifying the nature of the default and requiring it to cure such default.  If
such default is not cured within sixty (60) days after the receipt of such
notice, the Non-Defaulting Party shall be entitled, without prejudice to any of
its other rights conferred on it by this Agreement, by law or in equity,
immediately to terminate this Agreement by giving written notice to the
Defaulting Party.  Any dispute between the Parties to be resolved under this
Agreement as to whether a product is covered by a Valid Claim of any ACTII
Patent or Suspension Patent shall not be grounds for termination.  If ACTII
terminates this Agreement under this Section 9.3 due to Amylin’s breach, all
license rights granted by ACTII under this Agreement shall automatically
terminate and revert in their entirety back to ACTII.  If Amylin terminates this
Agreement under this Section 9.3 due to ACTII’s breach, then Amylin’s licenses
and covenants granted pursuant to Sections 2.1(a), 2.1(c) and 2.1(d) shall
survive and Amylin shall owe ACTII [**]% of the royalty on Net Sales of Products
that would have otherwise been owed under this Agreement pursuant to Section
3.5, above.”

 

4.4       Section 9.6 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“9.6  Accrued Rights; Survival.  Termination of this Agreement for any reason
shall be without prejudice to any rights which shall have accrued to the benefit
of either Party prior to such termination.  Such termination shall not relieve
either Party from obligations including those under the following provisions
which shall survive termination of this Agreement, Sections 2.1(c) and (d),
 3.6(b), (c), and (e), 4.7(d) and (d), 8, 9, 10.1, 11, 12.1, 12.8 and 12.17, or
any other obligations which are expressly indicated to survive termination of
this Agreement.”

 

5.        Prosecution and Maintenance of Patents.

 

5.1       Section 10.2 of the Agreement is hereby amended to include subsections
(d) and (e) as follows:

 

“(d)  Amylin’s Obligations to Prosecute.  Amylin shall file and control
prosecution and maintenance of the Suspension Patents and be responsible for
related interference, opposition, post-grant review and reexamination
proceedings in accordance with reasonable commercial standards and reasonable
principles of intellectual property protection, all at Amylin’s
expense.   Amylin shall provide ACTII with copies of all substantive and draft
communications between Amylin and applicable patent offices 

5

 

--------------------------------------------------------------------------------

 



regarding the Suspension Patents sufficiently in advance of filing so that ACTII
may have the opportunity to comment thereon, and at least 30 days prior to the
contemplated filing date whenever possible.  Any reasonable requests made by
ACTII pertaining to such drafts shall be reflected in such drafts, provided that
ACTII provides such input to Amylin sufficiently in advance of such proposed
submission date to permit inclusion therein.  Each Party shall be responsible
for payment of the service fees and other fees and expenses charged by its own
outside counsel in connection with such prosecution. 

 

(e)  ACTII’s Standby Filing Rights.   If Amylin elects not to continue
prosecution or maintenance of patent protection for any Suspension Patents at
all or in any particular country, Amylin shall provide ACTII with prompt notice
of such election, and ACTII may file and control the prosecution and maintenance
of such Suspension Patents, at ACTII’s expense, with respect to such Suspension
Patents everywhere or in any particular country, as the case may be.  In the
event ACTII elects to prosecute or maintain such Suspension Patents, Amylin will
grant any necessary authority to ACTII to do so everywhere or in any particular
country, as appropriate, and will cooperate as is reasonable, at ACTII’s
expense, with ACTII’s prosecution and maintenance efforts.”  

 

6.        Infringement by Third Parties.

 

6.1       Section 10.3(a) of the Agreement is hereby amended and restated in its
entirety as follows:

 

“(a) Notice. Any Party learning of (i)  any activities of a third party which
are believed to infringe or misappropriate the ACTII Patents or patents that
claim Joint Inventions in the Field, (ii) any activities of a third party which
are believed to infringe or misappropriate any Suspension Patent, or (iii) any
claim of a third party that any of the ACTII Patents or Suspension Patents are
invalid or unenforceable shall promptly notify the other Party of such
activities or such claim.”

 

6.2       Section 10.3 of the Agreement is hereby amended to include subsection
(d) as follows:

 

“(d) Infringement of Suspension Patents.   Amylin shall have the primary right,
but not the obligation, to institute, prosecute and control any action or
proceeding with respect to any infringement or misappropriation of any of the
Suspension Patents both inside the Field and outside the Field by counsel of its
own choice and at Amylin’s expense.  If Amylin fails to bring an action or
proceeding within a period of ninety (90) days after receiving written notice
from ACTII or otherwise having knowledge of infringement of Suspension Patents
outside the Field (or at least twenty (20) days before the expiration of any
time limit set forth under 21 U.S.C. §355),  then ACTII shall have the right to
bring and control any such action by counsel of its own choice and at ACTII’s
expense.  If ACTII reasonably determines that Amylin is an indispensable party
to the action, Amylin hereby consents to be joined.  In such event, Amylin shall
have the right to be represented in that action by counsel of its own choice and
at Amylin’s expense.  No settlement, consent judgment or other voluntary final
disposition of a suit under this Section 10.3(d) may be entered into without the
joint consent of Amylin and ACTII (which consent shall

6

 

--------------------------------------------------------------------------------

 



not be unreasonably withheld).  If Amylin fails to bring action and ACTII brings
action, any damages or other monetary awards recovered by ACTII shall be applied
pro-rata to defray the reasonable costs and expenses incurred in the action by
both Parties.  If any balance remains it shall be allocated to ACTII.”

7.        Indemnification.

 

7.1       Section 11.1 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“11.1  Indemnification by Amylin.  Amylin hereby agrees to indemnify and hold
harmless ACTII and its Affiliates and each of their respective agents,
employees, officers and directors (the “ACTII Indemnitees”) from and against any
and all suits, claims, actions, demands, liabilities, expenses and/or losses,
including reasonable investigation expenses, legal expenses and attorneys’ fees
(“Losses”) resulting directly from (a) any material breach of this Agreement by
Amylin, (b) the marketing, packaging, testing, labeling, manufacture, use or
sale of Field Products or Products or (c) the performance of research and
development by or on behalf of Amylin with respect to Products, including
pursuant to the Product Development Plan (except that Amylin shall not indemnify
ACTII for Losses resulting from the Product Development Plan or flaws or
omissions in the Product Development Plan itself) except to the extent such
Losses are required to be indemnified by ACTII pursuant to Section 11.2 hereof,
and except to the extent such Losses are attributable to the gross negligence or
willful misconduct of any ACTII Indemnitee.”

 

8.        Miscellaneous Provisions.

 

8.1       Section 12.3 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“12.3 Notices.   All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by facsimile, overnight delivery service or United States
mail, in which event it may be mailed by first-class, certified or registered,
postage prepaid, addressed to the parties as follows:

 

 

 

If to Amylin:

 

 

Amylin Pharmaceuticals, LLC

 

9360 Towne Centre Drive

 

San Diego, California 92121, USA

 

Attention: CEO

 

 

With a copy to:

 

 

AstraZeneca Pharmaceuticals LP

 

1800 Concord Pike

 

Wilmington, Delaware 19803, USA

 

Attention: General Counsel

7

 

--------------------------------------------------------------------------------

 



If to ACTII:

 

 

Alkermes Public Limited Company

 

Connaught House

 

1 Burlington Road

 

Dublin 4, Ireland

 

Attention: President

 

 

With a copy to:

 

 

Alkermes Public Limited Company

 

Connaught House

 

1 Burlington Road

 

Dublin 4, Ireland

 

Attention: Chief Legal Officer

 

or to such other addresses as may from time to time be given in writing by
either Party to the other pursuant to the terms hereof.”

 

8.2.      Section 12 of the Agreement is hereby amended to include new Section
12.19 as follows:

 

“12.19.  Performance by an Affiliate.  Each Party shall always have the right to
perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of its Affiliates (but only for so long as such
entity is and remains an Affiliate of such Party), provided that each of Amylin
and Alkermes shall remain responsible for the performance of obligations under
this Agreement, and the compliance with the terms and conditions hereof, by its
Affiliates and any act or omission by an Affiliate of a Party shall constitute
an act or omission by such Party.”

 

9.        Release.

 

9.1       APIL has alleged that Amylin has performed research and development in
contravention of Section 4 of the Agreement, used APIL’s materials (e.g.,
microspheres) outside the scope of the limitations set forth in Section 8.1 of
the Agreement and used the ACTII Manufacturing Know-How outside the scope of the
limitations set forth in Section 2.7 of the Tech Transfer Agreement resulting in
the inventions that are exemplified, described, or claimed in the Suspension
Patents.  In consideration of Amylin’s grant of rights and licenses pursuant to
this Third Amendment, APIL, on behalf of itself and on behalf of each of its
agents, officers, shareholders, directors, employees, Affiliates, predecessors,
successors, and assigns (collectively, the “APIL Releasing Parties”) hereby
fully and forever releases and discharges Amylin and its agents, officers,
shareholders, directors, employees, Affiliates, predecessors, successors, and
assigns (collectively, the “Amylin Releasees”) from all claims, demands,
damages, liabilities, obligations, causes of action and complaints, whether
known or unknown, in law or equity, including costs, expenses and attorneys’
fees, arising out of, in connection with or based upon conduct occurring on or
before the Third Amendment Effective Date (each a “Claim”) with respect to: (a)
Amylin Releasees’ use of APIL Releasing Parties’ materials (e.g., microspheres),
ACTII Patents, or ACTII Know-How (including, but not limited to, ACTII
Manufacturing

8

 

--------------------------------------------------------------------------------

 



Know-How) to perform research and development regarding any invention that is
exemplified, described or claimed in the Suspension Patents, (b) Amylin
Releasees’ use of APIL Releasing Parties’ materials to develop, manufacture,
commercialize, or otherwise exploit any Product, in each case that is covered by
one or more claims of the Suspension Patents, (c) Amylin Releasees’ ownership of
the Suspension Patents, and (d) Amylin Releasees’ filing and prosecution of the
Suspension Patents without disclosure of such to APIL (the “APIL Released
Claims”).  

 

9.2       Notwithstanding any release and discharge by the APIL Releasing
Parties of the Amylin Releasees with respect to the APIL Released Claims
hereunder, nothing in this Third Amendment shall be deemed to be a release or
discharge by the APIL Releasing Parties of the Amylin Releasees with respect to
any other Claim or a grant by APIL to Amylin of any right or license,
by implication, estoppel or otherwise, to use APIL’s materials or the ACTII
Manufacturing Know-How, including but not limited to any use to conduct
research, development or manufacturing of any Product, other than in accordance
with the terms and conditions set forth in the Agreement, as amended by this
Third Amendment, and the Tech Transfer Agreement, respectively, including
without limitation Sections 4 and 8.1 of the Agreement and Section 2.7 of the
Tech Transfer Agreement.

 

10.       Acknowledgement.    The Parties acknowledge that the licenses,
 covenants, releases and rights to be provided by either Party to the other
under the Agreement, as amended by this Third Amendment constitute valuable
intellectual property, trade secrets, know-how, rights and materials of such
Party and that the ACTII Patents and Suspension Patents are a valuable
contribution to the development of Products.  The Parties acknowledge and agree
that, for their mutual convenience and after considering other alternatives, the
payments, covenants, releases and exchange of rights set forth in the Agreement,
as amended by this Third Amendment, including Section 3 (Payments to ACTII), and
the timing of and basis for the payments (including the period during which
royalties are due) are an appropriate and mutually convenient method of
compensation.

 

11.       Miscellaneous Provisions.

 

11.1     Governing Law.  This Third Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the principles of conflict of laws.

 

11.2     Entire Agreement.  This Third Amendment, together with the Agreement,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior understandings and agreements whether
written or oral with respect to that subject.  Except as expressly set forth
herein, the Agreement shall remain in full force and effect. If there is any
inconsistency or conflict between any provision in this Third Amendment and any
provision in the Agreement, the provision in this Third Amendment shall control.

 

11.3     Headings.  The headings and captions included herein are for
convenience of reference only and shall not be used to construe this Third
Amendment.



9

 

--------------------------------------------------------------------------------

 



 

11.4     Counterparts.  This Third Amendment shall become binding when any one
or more counterparts hereof, individually or taken together, shall bear the
signature of each of the Parties.  This Third Amendment may be executed in
counterparts, each of which shall be an original as against any  Party whose
signature appears thereon, but all of which together shall constitute but one
and the same instrument.  This Third Amendment may be executed and delivered by
facsimile or in Adobe™ Portable Document Format (PDF) by electronic mail and
upon such delivery the facsimile or PDF signature will be deemed to have the
same effect as if the original signature had been delivered to the other parties
hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 



10

 

--------------------------------------------------------------------------------

 

 

IN  WITNESS  WHEREOF, the Parties have executed and delivered this Third
Amendment as of the Third Amendment Effective Date above.

 

 

 

 

AMYLIN PHARMACEUTICALS,  LLC

 

 

 

 

 

 

 

 

/s/ Richard J. Kenny

 

 

Richard J. Kenny (Assistant Secretary)

 

 

 

 

 

 

 

 

ALKERMES PHARMA IRELAND LIMITED

 

 

 

 

 

 

 

 

/s/ Richie Paul

 

 

RICHIE PAUL (DIRECTOR)

 

 

 

 

 



[signature page to the third amendment to the Development and License Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

Suspension Patents

 

International Application PCT/US2009/056058 (WO 2010/028257) filed September 4,
2009 claiming priority from US Application No. 61/094,381 filed September 4,
2008.

 

•       US Application No. 13/060,225 filed February 22, 2011 (US Patent
No. 8895033);

•       US Continuation Application No. 14/524521 filed October 27, 2014 –
Abandoned

•       US Continuation Application No. 15/234,021 filed August 11, 2016

(and any divisionals, continuations, extensions thereof)

 

Corresponding Foreign Applications and Patents (and any divisionals,
continuations, extensions thereof)

 

•       Australian Application No. 2009289529

•       Brazilian Application No. PI0918904-1

•       Canadian Application No. 2,734,525

•       Chinese Application No. 200980134725.7 (Patent No. ZL200980134725.7)

•       Chinese Divisional Application No. 201410373411.5

•       Eurasian Application No. 201170413 (Russian Patent No. 020299)

•       European Application No. 09812292.2

•       Hong Kong Application No. 11107414.0

•       Indian Application No. 1498/DELNP/2011

•       Israeli Application No. 211231

•       Japanese Application No. 2011-526233

•       Japanese Divisional Application No. 2015-021556

•       Macau Patent No. J/001545

•       Mexican Application No. MX/A/2011/002398

•       New Zealand Application No. 591208 

•       New Zealand Divisional Application No. 604997 (Patent No. 604997) 

•       Singapore Application No. 201101519-5

•       Singapore Application No. 10201703039

•       South Korean Application No. 10-2011-7007223

 

International Application PCT/US2012/043615 (WO 2012/177929) filed June 21, 2012
claiming priority from US 61/501,018 (filed June 24, 2011) and US 61/657,595
(filed June 8, 2012).

 

•       US Application No. 14/127,364 filed March 19, 2014 - Abandoned

(there are no divisionals, continuations, extensions thereof)

 

Corresponding Foreign Applications (and any divisionals, continuations,
extensions thereof)

•       Chinese Application No. 201280040762.3 – Withdrawn

•       European Application No. 12803481.6 – Withdrawn by non-payment of
annuity

•       Japanese Application No. 2014-517182 –  Unexamined

 

A-1

 

--------------------------------------------------------------------------------